DETAILED ACTION   

1.	The Office Action is in response to Application 17480546 filed on 09/21/2021. Claims 1-15, 31-45, 61-62 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 03/09/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1-4, 8-9, 31-33, 37, 40, 42, 45 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over OMURA et al. (JP 2009089744 A) and in view of Muraki. (US 20060056740).
 
	Regarding claim 1, OMURA teaches apparatus (fig. 2, component 10) comprising: 
	at least one processor (fig. 2, component 11; page 8, … an MPU 11 (processor) that performs various control processes); 
	and at least one non-transitory memory (fig. 2, component 12) including computer program code (page 8, … which a RAM 12, a ROM 13, a communication interface 14, and a hard disk device 15 are connected to an MPU 11 (processor) that performs various control processes via an internal bus); 
	wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (page 8,   The RAM 12 of the server device 10 temporarily stores data, folders, and the like according to the processing of the MPU 11, and the ROM 13 stores in advance a program that defines basic processing contents performed by the MPU 11): 
	provide an animation timing extension (fig. 13 and fig. 15, in which, fig. 13 shows animation timing extension; page 23, …It is a time chart which shows an example of the gaze direction in each moving image scene for every time. [15](A) is the schematic which shows a union animation, (b) is the schematic which shows another union animation);
	wherein the animation timing extension links a graphics library transmission format animation (fig. 9 and fig. 10, the content in fig. 10 is a graphics library transmission format animation; page 23, …a chart which shows a pattern database. [10]It is a graph which shows the content of the pattern which prescribed) to timed metadata and a metadata track of the timed metadata (as shown in fig. 14 is timed metadata and a metadata track of the timed metadata; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40. The motion data to be associated with each time unit is defined by dividing it into a total of 40 time units; page 18, …  FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14); 
	wherein the metadata track of the timed metadata is listed with an object associated with moving picture media(as shown in fig. 9 and fig. 10; page 14, …From the time 1 to the time 2 of the first cool, the pattern 1 is “slow side step (ID number B1 in FIG. Then, from time 3 to time 6, “side step (refer to the content of ID number C1 in FIG. 6…in the pattern 1, the motion data (slow side step) with the ID number B1 for the foot performing the “side step” in the “side step + hand” that is the operation related to stress relief; in which, ID number B1 in fig. 6 is an object associated with moving picture media); 
	associate at least one timeline of the moving picture media with at least one timeline of the graphics library transmission format animation (fig. 9 and fig. 10 and fig. 14; in which, fig. 9 & fig. 10 is one timeline of the graphics library transmission format animation and fig. 14 is timeline of the moving picture media; they are associated, as suggested in page 18, …  FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14 when the content of the personal menu of the lesson received by the user is content based on pattern 1 shown in FIG. It is a time chart which shows).
`	wherein a sample of the metadata track is used to manipulate an animation event (as shown in fig. 13 and fig. 15, the animation event is manipulated by sample of the metadata track in fig. 14; page 20, … . FIG. 15 (a) shows the first video 41 and the first video 41 in the line-of-sight direction. The combination animation 40 which combined the 2nd different animation 42 in the state arranged side by side is shown. FIG. 15B shows a combined video 50 in which the second video 52 having a line-of-sight direction different from; page 18, … FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14 when the content of the personal menu of the lesson received by the user is content based on pattern 1 shown in FIG. It is a time chart which shows).
	It is noticed that OMURA does not disclose explicitly of align at least one timeline of the moving picture media with at least one transmission format.
	Muraki.  discloses of align at least one timeline of the moving picture media with at least one transmission format (as shown in fig. 19, paragraph 0114-0115, … translate (align) each of the moving image data 10-1, 10-2, 10-3, 10-4 displayed on the operation screen 30 in conformance to the global time line T, employing the operation unit 4, as needed… translated the moving image data 10-1, 10-2, 10-3, 10-4 in parallel to the first direction 51 or the second direction 52). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology align at least one timeline of the moving picture media with at least one transmission format as a modification to the apparatus for the benefit of that grants the specified position as the specified position  to each of the moving image (see paragraph 0113).
	Regarding claim 31, OMURA teaches apparatus (fig. 2, component 10) comprising: 
	at least one processor (fig. 2, component 11; page 8, … an MPU 11 (processor) that performs various control processes); 
	and at least one non-transitory memory (fig. 2, component 12; including computer program code (page 8, … which a RAM 12, a ROM 13, a communication interface 14, and a hard disk device 15 are connected to an MPU 11 (processor) that performs various control processes via an internal bus); 
	wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (page 8,   The RAM 12 of the server device 10 temporarily stores data, folders, and the like according to the processing of the MPU 11, and the ROM 13 stores in advance a program that defines basic processing contents performed by the MPU 11): 
	provide a utility (fig. 13 and fig. 15; page 23, …It is a time chart which shows an example of the gaze direction in each moving image scene for every time. [15](A) is the schematic which shows a union animation, (b) is the schematic which shows another union animation);
	a graphics library transmission format temporal media information (fig. 9 and fig. 10, the content in fig. 10 is a graphics library transmission format temporal media information; page 23, …a chart which shows a pattern database. [10]It is a graph which shows the content of the pattern which prescribed) that describes an animation timeline (as shown in fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40. The motion data to be associated with each time unit is defined by dividing it into a total of 40 time units; fig. 13 and fig. 15; page 23, …It is a time chart which shows an example of the gaze direction in each moving image scene for every time. [15](A) is the schematic which shows a union animation, (b) is the schematic which shows another union animation); 
	moving picture temporal media information that describes a moving picture timeline (as shown in fig. 9 and fig. 10, fig. 10 shows moving picture timeline ; page 14, …From the time 1 to the time 2 of the first cool, the pattern 1 is “slow side step (ID number B1 in FIG. Then, from time 3 to time 6, “side step (refer to the content of ID number C1 in FIG. 6…in the pattern 1, the motion data (slow side step) with the ID number B1 for the foot performing the “side step” in the “side step + hand” that is the operation related to stress relief); 
	and runtime temporal information that describes a global application timeline (fig. 13 and fig. 14, the display time in fig. 13 and the time in fig. 14 is  runtime temporal information that describes a global application timeline; page 18, … that the frame images f1 to f6 of the respective screens related to the moving image shown in FIG. 13 are the moving image contents when the virtual instructor is viewed from the front… FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14);
	where the associate utilizes at least one graphics library transmission format file, a base media file format, or a sample to synchronize the graphics library transmission format temporal media information and the moving picture temporal media information with the runtime temporal information (fig. 9 and fig. 10 and fig. 14; in which, fig. 9 & fig. 10 is one timeline of the graphics library transmission format animation and fig. 14 is timeline of the moving picture media; they are associated, as suggested in page 18, …  FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14 when the content of the personal menu of the lesson received by the user is content based on pattern 1 shown in FIG. It is a time chart which shows; they are synchronized, as shown in fig. 13 and fig. 15, and media are synchronized in time).
	It is noticed that OMURA does not disclose explicitly of provide a utility to align at least one timeline of the moving picture media information with at least one transmission format; global runtime temporal information that describes a global application timeline.
	Muraki discloses of provide a utility to align at least one timeline of the moving picture media information with at least one transmission format(as shown in fig. 19, paragraph 0114-0115, … translate (align) each of the moving image data 10-1, 10-2, 10-3, 10-4 displayed on the operation screen 30 in conformance to the global time line T, employing the operation unit 4, as needed… translated the moving image data 10-1, 10-2, 10-3, 10-4 in parallel to the first direction 51 or the second direction 52).;
	global runtime temporal information that describes a global application timeline (fig. 19, where the display time is global runtime temporal information that describes a global application timeline; paragraph 0114, … the global time line T, employing the operation unit 4, as needed …see FIG. 19…).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology align at least one timeline of the moving picture media with at least one transmission format as a modification and global runtime temporal information that describes a global application timeline to the apparatus for the benefit of that grants the specified position as the specified position  to each of the moving image (see paragraph 0113).
	Regarding claim 2, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that the aligning of the at least one timeline of the moving picture media with the at least one timeline of the graphics library transmission format animation enables the creation of a narrated story (as shown in fig. 1 and fig. 13, it enables the creation of a narrated story).
	
	Regarding claim 3, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that the timed metadata (fig. 14)  provides manipulation of the graphics library transmission format animation and the moving picture media (fig. 9, fig. 10 and fig. 13; page 18, …FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14 when the content of the personal menu of the lesson received by the user is content based on pattern 1 shown in FIG. It is a time chart which shows).
	
	Regarding claim 4, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, Muraki further discloses that manipulate a global timeline for narrated content (fig. 19, where the display time is global timeline; paragraph 0114, … the global time line T, employing the operation unit 4, as needed …see FIG. 19…); OMURA further discloses that manipulates the graphics library transmission format animation and the moving picture media (fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40. The motion data to be associated with each time unit is defined by dividing it into a total of 40 time units).
	The motivation of combination is the same as in claim 1’s rejection.

`	Regarding claim 8, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that sample timing (page 2, … video contents of virtual instructors who perform sample operations related to various exercises and the like are often created using motion capture technology ) of the metadata track defines when in a timeline an animation is to be manipulated (fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40. The motion data to be associated with each time unit is defined by dividing it into a total of 40 time units); 
	Muraki further discloses that a global timeline (fig. 19, where the display time is global timeline; paragraph 0114, … the global time line T).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 9, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that the metadata track is stored in a base media file format together with the moving picture media (fig. 6 shows a base media file format together with the moving picture media;  page 10, …  FIG. 6 shows the contents of the operation database 24. The motion database 24 stores a plurality of types of motion data files (corresponding to motion data) that define various motions for aerobics represented by a virtual instructor in three dimensions, and an ID number is associated with each motion content. ing. By combining such motion data, a moving image in which a series of movements of the virtual instructor progress is created), and wherein storing the metadata track in the base media file format together with the moving picture media provides a utility to associate manipulations of the graphics library transmission format animation with moving picture video and audio tracks (page 10, … By combining such motion data, a moving image in which a series of movements of the virtual instructor progress is created; it includes audio, as defined in page 21, …  When displaying the union movie, whether to use the pattern of the union movie 40 in FIG. 15 (a) or the pattern of the union movie 50 in FIG. 15 (b) is set in advance before the lesson starts; where audio is included in movie by inheritance).
	Muraki discloses of provide a utility to align manipulations (as shown in fig. 19, paragraph 0114, … translate (align) each of the moving image data 10-1, 10-2, 10-3, 10-4 displayed on the operation screen 30 in conformance to the global time line T, employing the operation unit 4, as needed)
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 32, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that wherein the graphics library transmission format temporal media information (fig. 10) comprises at least one animation (fig. 13) , and the moving picture temporal media information (fig. 14) comprises at least one of video or audio (fig. 15 (a), page 21, …  When displaying the union movie, whether to use the pattern of the union movie 40 in FIG. 15 (a)).

	Regarding claim 33, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that provide an animation timing track within a metadata track of the base media file format (fig. 14) together with other audio or video media (page 21, … displaying the union movie, whether to use the pattern of the union movie 40 in FIG. 15 (a) or the pattern of the union movie 50 in FIG. 15 (b); in which, movie has both video/audio), the animation timing track defining when in the application timeline an animation should be manipulated (fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40. The motion data to be associated with each time unit is defined by dividing it into a total of 40 time units); 
	wherein the animation timing track manipulates at least one animation event defined in the graphics library transmission format file (fig. 14; page 18,   FIG. 14 shows a state in which the line-of-sight direction is automatically switched depending on the type of motion data in the time zone from time 5 to time 14 when the content of the personal menu of the lesson received by the user is content based on pattern 1 shown in FIG).
	Muraki further discloses that a global application timeline (fig. 19, where the display time is global timeline; paragraph 0114, … the global time line T, employing the operation unit 4, as needed …see FIG. 19…)
	The motivation of combination is the same as in claim 31’s rejection.

	Regarding claim 37, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that provide a moving picture animation extension to link from the graphics library transmission format file to a timed metadata track (fig. 10, fig. 14 and fig. 15; in which, fig. 10 has  the graphics library transmission format file  and fig. 14 shows timed metadata track; page 23, …It is a time chart which shows an example of the gaze direction in each moving image scene for every time. [15](A) is the schematic which shows a union animation, (b) is the schematic which shows another union animation); wherein the moving picture animation extension is included in an extension of a scene description that uses animation timing (as show in fig. 13 which shows moving picture animation extension and fig. 14 which shows animation timing).

	Regarding claim 40, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that store the graphics library transmission format file within a metadata track of the base media file format (fig. 6 shows store the graphics library transmission format file within a metadata track of the base media file format; page 11, …motion data such as ID numbers “B3” and “C3” shown in FIG. 6 are most easily grasped when the gaze direction viewed from the user is “overhead view”, the motion data of those motion data Is associated with gaze direction information designating “overhead” as the gaze direction).

	Regarding claim 42, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that the sample is configured to update a scene (page 2, … perform sample operations related to various exercises and the like are often created using motion capture technology… can also change the display direction of the virtual instructor. Can be viewed from various directions) synchronized with other media (fig. 15(a), page 21, … displaying the union movie; in which movie synchronizes video with audio). 

	Regarding claim 45, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that wherein the sample comprises a graphics library transmission format sample (fig. 10, first item is a graphics library transmission format sample; page 14  …   FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40). 

7.	Claim 7, 41 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over OMURA et al. (JP 2009089744 A) and in view of Muraki. (US 20060056740) and further in view of Hasan (US 20160026730).
 
	Regarding claim 7, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that the animation event is defined in a graphics library transmission format file (fig. 9 and fig. 10).
	It is noticed that OMURA does not disclose explicitly of the animation event is defined in a javascript object notation file.
	Hasan  discloses of the animation event is defined in a javascript object notation file (paragraph 0257, … presentation canvas animation part, an animation in the canvas works by the JavaScript calling a time interval function… The canvas 2D graphics context API has native support for functions including translate (which moves content), rotate, and scale (which changes content size). Thus, for example, the following example JavaScript code is such that the draw( ) function translates an image one pixel to the right of its prior location). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the animation event is defined in a javascript object notation file as a modification to the apparatus for the benefit of that using javscript to control animation (see paragraph 0257).

	Regarding claim 41, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that signal changes in the at least one graphics library transmission format file (fig. 9 and fig. 10; page 3, …, it is automatically changed to a gaze direction that is easy to grasp).
	It is noticed that OMURA does not disclose explicitly of a javascript object notation patch update protocol.
	Hasan  discloses of a javascript object notation patch update protocol (paragraph 0257, … presentation canvas animation part, an animation in the canvas works by the JavaScript calling a time interval function… The canvas 2D graphics context API has native support for functions including translate (which moves content), rotate, and scale (which changes content size). Thus, for example, the following example JavaScript code is such that the draw( ) function translates an image one pixel to the right of its prior location). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a javascript object notation patch update protocol as a modification to the apparatus for the benefit of that using javscript to control animation (see paragraph 0257).
8.	Claim 10, 34, 39 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over OMURA et al. (JP 2009089744 A) and in view of Muraki. (US 20060056740) and further in view of Stell et a. (JP 2005507098 A).
 
	Regarding claim 10, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that a default duration of the graphics library transmission format animation is defined with animation data in a graphics library transmission format buffer, and not with a sample duration of a base media file format (fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40).
	It is noticed that OMURA does not disclose explicitly of binary format buffer
	Stell  discloses of binary format buffer (page 7, … Content is provided in a binary format for processing by the media device 105. A binary format is essentially its content if it exists in memory on the media device 105 with a header). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology binary format buffer as a modification to the apparatus for the benefit of that save space (see page 7).

	Regarding claim 34, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that three-dimensional data is stored either outside of the base media file format or as an item within the base media file format (page 3, … motion database storing a plurality of motion data defining motion of a moving object in three dimensions, and a three-dimensional motion data based on the plurality of motion data).
	It is noticed that OMURA does not disclose explicitly of binary data is stored. 
	Stell  discloses of binary data is stored (page 7, … Content is provided in a binary format for processing by the media device 105. A binary format is essentially its content if it exists in memory on the media device 105 with a header). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology binary data is stored as a modification to the apparatus for the benefit of that save space (see page 7).

	Regarding claim 39, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that provide a graphics library transmission format buffer item that represents graphics library transmission format data (as shown in fig. 10; page 14, … the specified contents of the pattern 1 will be explained. From the time 1 to the time 2 of the first cool, the pattern 1 is “slow side step (ID number B1 in FIG. Then, from time 3 to time 6, “side step).
	It is noticed that OMURA does not disclose explicitly of binary data. 
	Stell  discloses of binary data (page 7, … Content is provided in a binary format for processing by the media device 105. A binary format is essentially its content if it exists in memory on the media device 105 with a header). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology binary data as a modification to the apparatus for the benefit of that save space (see page 7).

9.	Claim 11, 43 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over OMURA et al. (JP 2009089744 A) and in view of Muraki. (US 20060056740) and further in view of Jerome et a. (JP 4384813 B2).
 
	Regarding claim 11, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. In addition, OMURA further discloses that graphics library transmission format (fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40).
	It is noticed that OMURA does not disclose explicitly of provide an animation sample entry that identifies an animation track.
	Jerome discloses of provide an animation sample entry that identifies an animation track (page 5, … A compressor operates on a time-dependent geometry structure that represents the 3D position of an object with selected time samples. Specifically, the coder described below is centered on compressing a matrix of vertex positions (matrix columns) representing the 3D position of the mesh for a series of time samples in an animation sequence). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology provide an animation sample entry that identifies an animation track as a modification to the apparatus for the benefit of that to obtain a low parameter model of the stream (see page 5).

	Regarding claim 43, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. 
	It is noticed that OMURA does not disclose explicitly of the sample is defined as a particular sample for a file parser to distinguish between the sample and at least one other sample carrying a patch update.
	Jerome discloses the sample is defined as a particular sample for a file parser to distinguish between the sample and at least one other sample carrying a patch update (page 5, … A compressor operates on a time-dependent geometry structure that represents the 3D position of an object with selected time samples. Specifically, the coder described below is centered on compressing a matrix of vertex positions (matrix columns) representing the 3D position of the mesh for a series of time samples in an animation sequence; it is for patch update, as suggested in page 8, … or surface patch interpolation implemented in low-level graphics hardware ). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the sample is defined as a particular sample for a file parser to distinguish between the sample and at least one other sample carrying a patch update as a modification to the apparatus for the benefit of that to obtain a low parameter model of the stream (see page 5).

10.	Claim 14, 35 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over OMURA et al. (JP 2009089744 A) and in view of Muraki. (US 20060056740) and further in view of TOYODA (JP 2004146860 A).
 
	Regarding claim 14, the combination of OMURA and Muraki teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that OMURA does not disclose explicitly of : provide at least one state value in an animation sample format.
	TOYODA discloses of : provide at least one state value in an animation sample format (page 16, … The content used in the present invention includes character data, still image data, moving image data, animation image data; page 18, … the sample data is a JPEG format image having a resolution of 72 dpi or more, and the content body data (image in this case) is a format of an original format having a resolution of 600 dpi or more; in which, the resolution is state value). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology provide at least one state value in an animation sample format as a modification to the apparatus for the benefit of that to includes sample data of the content (see page 18).

	Regarding claim 35, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. In addition, OMURA further discloses that identifying animations from the graphics library transmission format file and to describe how the animations should be manipulated (fig. 9 and fig. 10; page 14, …  FIG. 10 shows specific contents defined by the pattern 1 among the plurality of patterns included in the pattern database 26. As shown in the pattern database 26 of FIG. 9, the pattern 1 is intended for exercise of stress relieving (M5), and the total time of the main content during the aerobics lesson is from the first time 1 to the last time 40).
	It is noticed that OMURA does not disclose explicitly of provide a sample entry that identifies an animation track, the animation track containing one or more samples described by a sample format.
	TOYODA discloses of : provide a sample entry that identifies an animation track, the animation track containing one or more samples described by a sample format (page 16, … The content used in the present invention includes character data, still image data, moving image data, animation image data; page 18, … the sample data is a JPEG format image having a resolution of 72 dpi or more, and the content body data (image in this case) is a format of an original format having a resolution of 600 dpi or more; in which, the resolution is state value). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology provide a sample entry that identifies an animation track, the animation track containing one or more samples described by a sample format  as a modification to the apparatus for the benefit of that to includes sample data of the content (see page 18).

11.	Claim 61, 62 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over OMURA et al. (JP 2009089744 A) and in view of Muraki. (US 20060056740) and further in view of Ouyang et al.  (US 20050226324).
 
	Regarding claim 61, the combination of OMURA and Muraki teaches the limitations recited in claim 16 as discussed above. 
	It is noticed that OMURA does not disclose explicitly of an ISO base media file format..
	Ouyang discloses an ISO base media file format. (paragraph 0004, … he International Standard Organization (ISO) video compression formats MPEG-1, MPEG-2 and MPEG-4). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology an ISO base media file format as a modification to the apparatus for the benefit of that using International Standard (see paragraph 0004).

	Regarding claim 62, the combination of OMURA and Muraki teaches the limitations recited in claim 31 as discussed above. 
	It is noticed that OMURA does not disclose explicitly of an ISO base media file format..
	Ouyang discloses an ISO base media file format. (paragraph 0004, … he International Standard Organization (ISO) video compression formats MPEG-1, MPEG-2 and MPEG-4). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology an ISO base media file format as a modification to the apparatus for the benefit of that using International Standard (see paragraph 0004).

Claim Rejections -35 USC $112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.


13.	 Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 61, it depends on claim 16. However, claim 16 has been cancelled; A claim cannot depend on a cancelled claim. Therefore, it is unclear which claim it depends; thus the scope of the claim 61 is unclear.

Allowable Subject Matter
14.	Claim 5 and its dependent claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 12 and its dependent claim 13  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim;
Claim 36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim;
Claim 38 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
. Claim 44 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.


The following is a statement of reasons for the indication of allowable subject matters:
For claim 5 and its dependent claim 6, the prior art does not disclose or suggest the limitations of “the animation timing extension references an accessor, the accessor describing a buffer where animation timing data is available, and wherein sample data from an animation timing track is provided to the buffer, and a change in the buffer triggers a change of state of the graphics library transmission format animation”.
For claim 12 and its dependent claim 13, the prior art does not disclose or suggest the limitations of “provide a sample format that defines a graphics library transmission format animation sample, wherein the sample format comprises at least one controlling parameter for animations defined in a graphics library transmission format animation array”.
For claim 15, the prior art does not disclose or suggest the limitations of “playing the graphics library transmission format animation; stopping the graphics library transmission format animation and returning to an initial state; stopping the graphics library transmission format animation and maintaining a final state; pausing the graphics library transmission format animation; restarting the graphics library transmission format animation, where restarting the graphics library transmission format animation is stopping the graphics library transmission format animation and playing the graphics library transmission format animation from a beginning of the graphics library transmission format animation; updating a characteristic of the graphics library transmission format animation; setting the graphics library transmission format animation to be applied repeatedly in a loop; or setting the graphics library transmission format animation to be applied repeatedly in a loop with an initial object position of a current loop being a final object position of a previous loop”.
For claim 36, the prior art does not disclose or suggest the limitations of “manipulate a plurality of animations within a graphics library transmission format animation array simultaneously; wherein the graphics library transmission format animation array is associated with the at least one base media file format item or at least one base media file format track containing at least one sample”.
For claim 38, the prior art does not disclose or suggest the limitations of “provide a moving picture buffer extension to link from the graphics library transmission format file to an item and respective track listed by a media object; wherein the graphics library transmission format file references the base media file format and track or an item within the base media file format”.
For claim 44, the prior art does not disclose or suggest the limitations of “provide a sample entry that identifies a graphics library transmission format file track comprising the sample; provide the at least one graphics library transmission format item to update a scene synchronized with moving picture media; and provide one or more patch updates as samples of a patch update graphics library transmission format track”.

15. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
16.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423